DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keiko Takagi on May 11, 2021.

The application has been amended as follows: 

	In claim 1, line 12, after “or greater,”, please insert --the peel strength is measured such that the adhesive face is peeled from a surface of a stainless steel plate in the 180° direction at a speed of 300mm/min,--.

Please delete the language of claim 25 and replace it with the following: -- The release-linered pressure sensitive adhesive sheet according to Claim 1, wherein the adhesive face has a 180° peel strength of 5 N/20 mm or greater, the peel strength is measured such that the adhesive face is peeled from a surface of a stainless steel plate in the 180° direction at a speed of 300mm/min.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited release-linered pressure-sensitive adhesive sheet. The independent claim identifies the uniquely distinct features of a sheet that include the sheet comprises a pressure-sensitive adhesive layer with a thickness TA of 1 µm or greater and a coating layer partially forming the adhesive face having a thickness TC, satisfying a TC/TA ratio value of 0.75 or less, the release liner has an arithmetic average roughness of 0.1 µm or greater, the adhesive face has a 180° peel strength of 2 N/20mm or greater, the peel strength is measured such that the adhesive face is peeled from a surface of a stainless steel plate in the 180° direction at a speed of 300mm/min, the adhesive face has a liner peel strength less than 1 N/50mm, and the release-linered pressure-sensitive adhesive sheet has a surface area ratio of the coating layer to the adhesive layer lower than 50 %.  The closest prior art of record, Hannington (USPGPub 2001/0031353 Al) in view of Nonaka et al. (USPGPub 2008/0213527 Al), Amano (USPGPub 2003/0091817 Al), disclose different adhesive sheets and release liners, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 11, 2021